Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Status of the Claims
Claims 1, 2, and 5-17 are all the claims pending in the application. 
Claims 1 and 12-14 are amended.
Claims 1, 2, and 5-17 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed January 11, 2021.

Response to Arguments
Regarding the 112(a) and 112(b) rejections of claim 14, the rejections are withdrawn in light of the amendments because the amendments have clarified what is within the scope of a "gossip score".  Please note the amendments have caused new 112(b) rejections to be made.

Regarding the 101 rejections, Applicant asserts and Examiner agrees, under Step 2A Prong 2, the new limitations of displaying bubbles in varying sizes based on amounts of data, in an augmented reality 

Regarding the 103 rejections, the 103 rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for two reasons.  First, claim 1 is rejected because claim 1 recites  (emphasized) "…wherein the user computing device displays the features and each geo-grouped property data associated with each of the features as a floating bubble proximate the display of the corresponding feature with which it associated in response to, wherein the display of the corresponding feature with which each floating bubble is displayed is a part of one of an augmented reality environment or a mixed reality environment displayed on the at least one user computing device as a lens of the camera views the features…"  These "feature" claim elements are indefinite because there is insufficient antecedent basis for the limitation in the claim.  Please note, for the purpose of applying prior art, Examiner has interpreted the claim elements as "properties", as in (emphasized) "…automatically process the location information and determine what properties have a geolocation near the geolocation of the at least one user computing device…"
Second, claim 1 is rejected because claim 1 recites (emphasized) "…wherein the user computing device displays the features and each geo-grouped feature data associated with each of the features as a floating bubble proximate the display of the corresponding feature with which it associated in response to, wherein the display of the corresponding feature…"  This limitation is not clear because it is not clear what is in response to what.  That is, it is not clear what concepts or claim elements the phrase "in response to" is linking.
Claims 2 and 5-17 do not clarify this issue and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 2, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US Pub. No. 2018/0196819, herein referred to as "Zhang" in view of Shahid et al, US Pub. No. 2019/0066157, herein referred to as "Shahid", further in view of Park et al, US Pub. No. 8,878,750, herein referred to as "Park".
Regarding claim 1, Zhang teaches:
a server having a memory storing geo-grouped property data (server is connected to database, Fig. 1; see also ¶¶[0024]-[0025] discussing property data in database); 
and at least one user computing device comprising a camera, the at least one user computing device coupled to the server, wherein the server is programmed to (user device has a camera, e.g. ¶¶[0022], [0030], Fig. 2, and is connected to server, e.g. Fig. 1; see also ¶[00033] discussing user devices):
receive location information from the at least one user computing device (user devices transmits location data to server, ¶¶[0022], [0040]), 
wherein the at least one user computing device operates a mobile application (user device includes an AR application, ¶¶[0022]), 
wherein operation of the mobile application establishes a communication connection between the at least one computing device and the server (AR application communicates with the server, ¶[0022]), 
and determines the location1 of the at least one user computing device (AR application determines current location of the device, ¶[0025])
and sends the location information comprising the location of the at least one user computing device to the server through the communication connection between the at least one user computing device and the server (user devices transmits location data to server, ¶¶[0022], [0040]); 
automatically process the location information and determine what properties have a geolocation near the location of the at least one user computing device (analyses location information to determine properties surrounding the location, ¶¶[0040]-[0041]2); 
automatically find and retrieve, from the memory, geo-grouped property data corresponding to the properties near the geolocation of the at least one user computing device (provides property listing information associated with the location, ¶¶[0025], [0041]; see also ¶¶[0024]-[0025] discussing property data in database and Fig. 4 summarizing process);
automatically deliver the geo-grouped property data to the at least one user computing device (delivers property listing information for display,¶[0025])
wherein the user computing device displays the features and each geo-grouped feature data associated with each of the features as a floating bubble proximate the display of the corresponding feature with which it associated in response to (displayed information is positioned above the property, ¶[0044] and Fig. 5b.  Additionally, Examiner finds the data being displayed as a bubble is non-functional descriptive material, see MPEP 2111.05.I.B.  That is, Examiner finds claim limitations reciting the formatting of the data being displayed do not distinguish the claims over the prior art, so long as the prior art is also displaying data). 
wherein the display of the corresponding feature with which each floating bubble is displayed is a part of one of an augmented reality environment or a mixed reality environment displayed on the at least 
and receive and store a post from the at least one user computing device (stores captured images in a photo repository, ¶¶[0047]-[0048]), 
wherein the post from the at least one user computing device is stored as part of the geo- grouped property data (associates photo with the property, ¶¶[0047]-[0048] and Fig. 7).
However, Zhang does not explicitly teach but Shahid does teach:
in response to the at least one user computing device being within a predetermined distance of the properties corresponding to the geo-grouped property data (transmits real estate marketing information when user is within a threshold distance from property, ¶¶[0036]-[0037]).
Further, it would have been obvious at the time of filing to combine the Augmented Reality (AR) real estate interface of Zhang with the automated sending of information based on location, as taught by Shahid, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Zhang contemplates users driving around looking at properties, ¶¶[0038], [0050].  One of ordinary skill would have recognized that the users would appreciate being automatically provided with the property information, when they are near properties that are listed, as taught by Shahid, so they would not have to monitor their smartphones while they were driving.
However the combination of Zhang and Shahid does no teach but Park does teach:
wherein the floating bubbles are differentiated by a variety of sizes corresponding to a variety of amounts of data (displays larger bubbles when more information is being displayed, Fig. 2; see also Col. 6, l. 51 – Col. 7, l. 38 discussing Fig. 2).
Further, it would have been obvious at the time of filing to combine  AR real estate interface of Zhang and Shahid with the variable bubble size of Park because the use of known technique to improve 
Regarding claim 2, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and Zhang further teaches:
wherein the at least one user computing device is located within a vehicle and is operable by a user within the vehicle (device is used while user is driving around, ¶¶[0038], [0050]).
Regarding claim 5, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and Zhang further teaches:
wherein the geo-grouped data is automatically displayed on the at least one user computing device (delivers property listing information for display,¶¶[0025], [0041]).  
Regarding claim 7, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 1 and Zhang further teaches:
wherein the server is further programmed to send, to the at least one user computing device, a list of the properties corresponding to the geo-grouped data delivered to the at least one computing device (delivers property listing information for display,¶¶[0025], [0041]; see also ¶[0042] and Figs. 5b discussing providing information about multiple properties), 
wherein the user may select from the list a desired geo-grouped feature data associated with a desired feature to access on the at least one user computing device (users select property to receiving more information about it, ¶¶[0042]-[0043] and Fig. 6).
Regarding claim 8, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 7 and Zhang further teaches:

wherein the user may select from the plurality of content types of geo-grouped feature data to access on the user computing device (user selects property for information to be displayed about, ¶[0042]; see also ¶0003] noting conventional systems display information based on user selection).
Regarding claim 9, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 8 and Zhang further teaches:
wherein the plurality of content types of geo-grouped property data includes at least one content type of geo-grouped property data selected from the group consisting of text comments, photos, graphics, videos, and audio (real estate data includes text, audio and video, ¶[0024]).
Regarding claim 10, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 9 and Zhang further teaches:
wherein each of the plurality of content types of geo-grouped property data includes information selected from the group of information consisting of traffic information, noise information, previous owner information, neighbor pets information, and home owners association information, wherein the previous owner information includes at least one type of previous owner information taken from the group of previous owner information types consisting of information regarding deaths in the home, information regarding floods of the home, and information regarding damage to the home (real estate data includes previous owner information because it includes property condition data, ¶[0024]).
Regarding claim 11, the combination of Zhang, Shahid, and Park teaches all the limitations of claim 7 and Zhang further teaches:
wherein each geo-grouped property data of the list of geo-grouped property data associated with each of the plurality of properties, respectively, is displayed as a floating bubble proximate a display of the corresponding property with which it is associated (displayed information is positioned above the property, ¶[0044] and Fig. 5b.  Additionally, Examiner finds the data being displayed as a bubble is non-functional descriptive material, see MPEP 2111.05.I.B.  That is, Examiner finds claim limitations reciting the formatting of the data being displayed do not distinguish the claims over the prior art, so long as the prior art is also displaying data).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shahid, and Park, further in view of Lotto et al, US Pub. No. 2018/0144524, herein referred to as "Lotto".
Regarding claim 6, the combination of Zhang and Shahid teaches all the limitations of claim 5 and does not explicitly teach but Lotto does teach:
wherein location of a plurality of user computing devices being within a predetermined distance of a feature enables a user of any of the plurality of user computing devices to deliver a post associated with the property to each of the remaining user computing devices of the plurality of computing devices in real time via the server through established connections between the server and each of the plurality of computing devices (when a device is located within a predetermined distance from a location, groups of users who are able to access a digital element are notified, ¶¶[0040], [0059]; see also ¶[0038] noting digital elements are messages, images, etc. and Fig. 1 showing network and server).  
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, and Park with the location-based digital elements of Lotto because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Zhang contemplates users driving around looking at properties, ¶¶[0038], .

Claims 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shahid, and Park, further in view of Bailey et al, US Pub. No. 2015/0199436, herein referred to as "Bailey".
Regarding claim 12, the combination of Zhang and Shahid teaches all the limitations of claim 11 and does not explicitly teach but Bailey does teach:
wherein the floating bubbles are differentiated by one of a variety of colors, shapes, or any combination thereof, wherein each of the variety of colors, shapes, or combination thereof corresponds to one of a variety of content types, a variety of amounts of data, or any combination thereof (images and videos are presented in a different font, in a different color, underlined, italicized, or in any other way presented such that they stand out relative to the other terms, ¶[0065]).
Further, it would have been obvious at the time of filing to combine the AR real estate interface with location based alerts of Zhang, Shahid, and Park with images and videos being presented in a different font, color, etc., as taught by Bailey because Bailey explicitly suggests doing so, so that the images and videos stand out from ordinary text, ¶[0065]; see also MPEP 2143.I.G.
Regarding claim 13, the combination of Zhang, Shahid, Park, and Bailey teaches all the limitations of claim 12 and Zhang further teaches:
wherein the property viewed by the lens corresponds to a display of the augmented reality environment or the mixed reality environment containing a display of the corresponding property (information is overlaid on the display of the real-time image, e.g. ¶¶[0022], [0041] and Fig. 5b; see also Abstract summarizing).
Regarding claim 16, the combination of Zhang, Shahid, Park and Bailey teaches all the limitations of claim 13 and Zhang further teaches:
wherein the geo-grouped property data further comprises at least one property brochure listing details of a property for which geo-grouped property data is stored on the server (provides property listing information, ¶¶[0024]-[0025]), 
wherein the at least one property brochure is accessible by direct download to the at least one user computing device as downloadable information or as a downloadable file (provides property listing information to the user device, ¶[0025]).
Regarding claim 17, the combination of Zhang, Shahid, Park, and Bailey teaches all the limitations of claim 16 and Zhang further teaches:
wherein the at least one property brochure contains at least one property detail selected from the group of property details consisting of the property size, the year the property was built, and property upgrades (real estate data includes property size, ¶[0024]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Shahid, Park, and Bailey, further in view of Niccolini et al, US Pub. No. 2010/0318451, herein referred to as "Niccolini".
Regarding claim 14, the combination of Zhang, Shahid, Park, and Bailey teaches all the limitations of claim 13 and does not teach but Niccolini does teaches:
wherein the server is further programmed to assign a gossip score to each property for which geo-grouped property data is stored in the server, wherein the gossip score represents a quantifiable value corresponding to the quantity of data, the variety of data, or a combination thereof, associated with the property, wherein the gossip score is higher for a higher quantity and/or variety of data 
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, Park and Bailey with the confidence scores of Niccolini because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  Niccolini teaches establishing a confidence score with a valuation of a property.  One of ordinary skill would have recognized a user who is searching for a new home, as in Zhang, would not only be interested in valuations of the properties, as taught by Zhang, e.g. ¶[0043], but would also be interested in an indication of the accuracy of the valuation, i.e., the confidence score taught by Niccolini.
Regarding claim 15, the combination of Zhang, Shahid, Park, Bailey, and Niccolini teaches all the limitations of claim 14 and further teaches:
wherein the gossip score, of each property displayed, is automatically displayed as a floating bubble proximate the display of the property with which it is associated.
That is, Zhang teaches displaying property information like price data, e.g. Fig. 5b and Niccolini teaches establishes confidence scores based on amount of data/data points, ¶[0040].  As such, the combination of Zhang, Shahid, Park, Bailey, and Niccolini teaches displaying the confidence scores.
Further, it would have been obvious at the time of filing to combine the AR real estate interface of Zhang, Shahid, Park and Bailey with the confidence scores of Niccolini because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  Niccolini teaches establishing a confidence score with a valuation of a property.  One of ordinary skill would have recognized a user who is searching for a new home, as in Zhang, would not only be interested in valuations of the properties, as taught by Zhang, e.g. ¶[0043], but would also be interested in an indication of the accuracy of the valuation, i.e., the confidence score taught by Niccolini.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, the claims do not explicitly contain an antecedent basis for the claim element "the location of the at least one user device".  However, Examiner finds the "user device" previously introduced is inherently at a location and so the claim element complies with the requirements of 112(b).
        2 Please note, this limitation recites the word "near" which, by itself, might raise a 112(b) rejection as relative terminology.  However, Examiner finds the claims to be in the field of augmented reality and as such, finds one of ordinary skill would understand "near" in the context of these claims to essentially mean 'within visual range', see MPEP 2173.05(b) (stating a "claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement")